Case 20-60127   Doc 5   Filed 01/24/20   Entered 01/24/20 09:54:01   Desc Main
                           Document      Page 1 of 7
Case 20-60127   Doc 5   Filed 01/24/20   Entered 01/24/20 09:54:01   Desc Main
                           Document      Page 2 of 7
Case 20-60127   Doc 5   Filed 01/24/20   Entered 01/24/20 09:54:01   Desc Main
                           Document      Page 3 of 7
Case 20-60127   Doc 5   Filed 01/24/20   Entered 01/24/20 09:54:01   Desc Main
                           Document      Page 4 of 7
Case 20-60127   Doc 5   Filed 01/24/20   Entered 01/24/20 09:54:01   Desc Main
                           Document      Page 5 of 7
Case 20-60127   Doc 5   Filed 01/24/20   Entered 01/24/20 09:54:01   Desc Main
                           Document      Page 6 of 7
Case 20-60127   Doc 5   Filed 01/24/20   Entered 01/24/20 09:54:01   Desc Main
                           Document      Page 7 of 7
